
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 02-2226; MB Docket No. 02-274, RM-10560; MB Docket No. 02-275, RM-10561] 
        Radio Broadcasting Services; Jasper, FL and Tigerton, WI 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The Audio Division requests comment on a petition filed by Powerline NA, Inc. proposing the allotment of Channel 298A at Jasper, Florida, as the community's first local aural transmission service. Channel 298A can be allotted to Jasper in compliance with the Commission's minimum distance separation requirements with a site restriction of 2.2 kilometers (1.4 miles) northwest to avoid a short-spacing to the vacant allotment site of Channel 299C3, Perry, Florida. The coordinates for Channel 298A at Jasper are 30-31-49 North Latitude and 82-57-58 West Longitude. The Audio Division also requests comment on a petition filed by Starboard Broadcasting, Inc. proposing the allotment of Channel 295A at Tigerton, Wisconsin, as the community's first local aural transmission service. Channel 295A can be allotted to Tigerton in compliance with the Commission's minimum distance separation requirements with a site restriction of 14.1 kilometers (8.7 miles) northeast to avoid a short-spacing to the license sites of Station WLJY, Channel 293C1, Marshfield, Wisconsin, Station WJLW, Channel 294C3, Allouez, Wisconsin, and Station WUPM, Channel 295C1, Ironwood, Michigan. The coordinates for Channel 295A at Tigerton are 44-50-07 North Latitude and 88-56-41 West Longitude. 
        
        
          DATES:
          Comments must be filed on or before November 12, 2002, and reply comments on or before November 26, 2002. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, his counsel, or consultant, as follows: Powerline NA, Inc., c/o Clyde Scott, Jr., EME Communications, 293 JC Saunders Road, Moultrie, GA 31768 and Starboard Broadcasting, Inc., c/o David Vacheresse, President, 1496 Bellevue St. Building 2, Green Bay, Wisconsin 54311. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket Nos. 02-274, 02-275, adopted September 4, 2002, and released September 20, 2002. The full text of this Commission decision is available for inspection and copying during regular business hours at the FCC's Reference Information Center, Portals II, 445 Twelfth Street, SW, Room CY-A257, Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's duplicating contractor, Qualex International, Portals II, 445 12th Street, SW, Room CY-B402, Washington, DC, 20554, telephone 202-863-2893, facsimile 202-863-2898, or via e-mail qualexint@aol.com.
        
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contact. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Florida, is amended by adding Jasper, Channel 298A. 
            3. Section 73.202(b), the Table of FM Allotments under Wisconsin, is amended by adding Tigerton, Channel 295A. 
          
          
            Federal Communications Commission.
            John A. Karousos, 
            Assistant Chief, Audio Division, Media Bureau. 
          
        
      
      [FR Doc. 02-26234 Filed 10-15-02; 8:45 am] 
      BILLING CODE 6712-01-P
    
  